DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the Board’s decision rendered on 3/26/2021, prosecution has been reopened due to applicant’s submittal of claim amendment to resolve the new ground of rejection by the Board (mainly 112(b) rejection) and applicant added new claims 6-8. Note that Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and will be made FINAL.  
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Nusca (“Should cities be self-sufficient? An argument for vertical urban farms” NPL as cited on form PTO-1449) in view of Villamar (US 9585315 B2) and Weston (US 3290837 A).
 	For claim 1, Nusca teaches a device comprising: a building having greenhouse enclosures (as shown in the figures, self-explanatory) mounted thereon, wherein said greenhouse enclosures each include a growing tray (the floor area that contains the plants as shown in no. 2 which are designated as crop sections or larger crop type farming, and no. 5 which are designated as orchard section or more intensive farming) having an interior growing area and at least one slanted glass section (not labeled but can be seen in the figure, for example, where ref. 2 are located, there are sections of slanted glass) having an interior surface (surface inside the glass section), the at least one slanted glass section disposed above the growing tray (the glass sections are above the flooring area where the plants are grown) and orientated to be perpendicular to light rays of the sun when the sun is at an equinox position (as shown in the figures where no. 3 is pointing at, the angle of the light ray is perpendicular; also, light rays are 
However, Nusca is silent about the building being spiral; and wherein the interior surface is reflective towards the interior growing area, thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area.  


    PNG
    media_image1.png
    943
    1282
    media_image1.png
    Greyscale

Weston teaches a spiral building comprising different spiral levels that are connected to each so as to be easily accessible by the user from one level to another level. It would have been obvious to one having ordinary skill in the art at the time the 
Villamar teaches a greenhouse comprising an interior surface (col. 3, lines 43-55, the insulation boards 202 can be reflective on the inside and/or outside, to reflect and/or trap heat within the greenhouse) is reflective towards the interior growing area. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the interior surface of Nusca’s glass section be reflective as taught by Villamar, in order to reflect and/or trap heat within greenhouse enclosure. Nusca as modified by Villamar would result in “thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area”.  
For claim 4, Nusca as modified by Weston and Villamar is silent about wherein the at least one slanted glass section is disposed above the growing tray at an angle determined by a location of the spiral building relative to the Equator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one slanted glass surface of Nusca as modified by Hassle and Kitagawa be disposed above the growing tray at an angle determined by a location of the spiral building relative to the Equator, depending on the user’s preference where the device is to be used (at the Equator or other location on Earth) and based on his/her experimentation for the best sun rays to shine onto the greenhouse to enhance growth of the plants.
For claim 5, the limitation has been explained in the above, thus, please see above. 
Claims 2,3,6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nusca as modified by Weston and Villamar as applied to claim 1 above, and further in view of Bittermann (GB 1203163 A).
 	For claim 2, Nusca as modified by Weston and Villamar is silent about wherein the greenhouse enclosures include a vertical front glass wall coupled to a bottom edge of the at least one slanted glass section.  
	Bittermann teaches a greenhouse enclosures including a vertical front glass wall (1,8, or 9) coupled to a bottom edge of the at least one slanted glass section (2,3, or 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a vertical front glass wall as taught by Bittermann coupled to a bottom edge of the at least one slanted glass section of Nusca as modified by Weston and Villamar, in order to take advantage of full solar radiation from the top to bottom of the device, and to better support the glass section by having the vertical wall.
	For claim 3, Nusca as modified by Weston and Villamar is silent about wherein the greenhouse enclosures include at least one vertical glass sidewall coupled to a side edge of the at least one slanted glass section.  
	In addition to the above, Bittermann further teaches the greenhouse enclosures include at least one vertical glass sidewall coupled to a side edge of the at least one slanted glass section (see fig. 2, self-explanatory). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one vertical glass sidewall as taught by Bittermann coupled to a side edge of the at least one slanted glass section of Nusca as modified by Weston and Villamar, in order to take 
	For claim 6, Nusca as modified by Weston and Villamar is silent about wherein the at least one slanted glass section includes a plurality of glass panels.  
	In addition to the above, Bittermann further teaches the at least one slanted glass section includes a plurality of glass panels (see fig. 2, self-explanatory). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one slanted glass section of Nusca as modified by Weston and Villamar includes a plurality of glass panels as taught by Bittermann, in order to provide the panels with different angles so as to take advantage of solar radiation (page 2, lines 56-75 of Bittermann).
	For claim 7, Nusca as modified by Weston and Villamar is silent about wherein the at least one slanted glass section is trapezoidal in shape. 
	In addition to the above, Bittermann further teaches the at least one slanted glass section is trapezoidal in shape (see fig. 2, self-explanatory).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one slanted glass section of Nusca as modified by Weston and Villamar be trapezoidal in shape as further taught by Bittermann, in order to provide the panels with different shapes to create different angles so as to take advantage of solar radiation (page 2, lines 56-75 of Bittermann).
	For claim 8, Nusca teaches a green house building comprising: a plurality of floor platforms (the floors of the building); a growing tray (the floor area that contains the plants as shown in no. 2 which are designated as crop sections or larger crop type  (not labeled but can be seen in the figure, for example, where ref. 2 are located, there are sections of slanted glass). 
However, Nusca is silent about the greenhouse being spiral green house building; the plurality of floor platforms being arranged in a stepped spiral staircase orientation around the spiral green house building; each glass greenhouse enclosure including a trapezoidal slanted glass top section, a rectangular vertical front glass wall extending between a bottom edge of the trapezoidal slanted top glass section and one of the plurality of floor platforms, and a vertical glass sidewall extending between a side edge of the trapezoidal slanted top glass section, a side edge of the rectangular vertical front glass wall and a side edge of an adjacent glass greenhouse enclosure, the trapezoidal slanted top glass section, the rectangular vertical front glass wall, and the vertical glass sidewall each being comprised of 3Application No. 15/378,927 Reply to Board of Appeals Decision of March 26, 2021 a plurality of glass panels, the trapezoidal slanted top glass section having a reflective surface disposed on an interior of the trapezoidal slanted top glass section facing towards the interior growing area such that light inside the interior growing area is at least partially reflected back by the reflective surface and directed to parts of the interior growing area, the trapezoidal slanted top glass section orientated to be perpendicular to light rays of the sun when the sun is at an equinox position.

Bittermann teaches a greenhouse comprising each glass greenhouse enclosure including a trapezoidal slanted glass top section (2,3, or 5), a rectangular vertical front glass wall (1,8, or 9) extending between a bottom edge of the trapezoidal slanted top glass section and one of the plurality of floor platforms, and a vertical glass sidewall (not labeled but can be seen in figs. 2-3) extending between a side edge of the trapezoidal slanted top glass section, a side edge of the rectangular vertical front glass wall and a side edge of an adjacent glass greenhouse enclosure (not labeled but can be seen in figs. 2-3), the trapezoidal slanted top glass section, the rectangular vertical front glass wall, and the vertical glass sidewall each being comprised of3Application No. 15/378,927 Reply to Board of Appeals Decision of March 26, 2021a plurality of glass panels (not labeled but can be seen in figs. 2-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a trapezoidal slanted glass top section, a rectangular vertical front glass wall extending between a bottom edge of the trapezoidal slanted top glass section and one of the plurality of floor platforms, and a vertical glass sidewall extending between a side edge of the trapezoidal slanted top glass section, a side edge of the rectangular vertical front glass 
Villamar teaches a greenhouse comprising an interior surface (col. 3, lines 43-55, the insulation boards 202 can be reflective on the inside and/or outside, to reflect and/or trap heat within the greenhouse) is reflective towards the interior growing area. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the interior surface of Nusca as modified by Weston and Bittermann’s glass section be reflective as taught by Villamar, in order to reflect and/or trap heat within greenhouse enclosure. 
Nusca as modified by Weston, Bittermann, and Villamar would result in the trapezoidal slanted top glass section having a reflective surface disposed on an interior of the trapezoidal slanted top glass section facing towards the interior growing area such that light inside the interior growing area is at least partially reflected back by the reflective surface and directed to parts of the interior growing area. 
Nusca as modified by Weston, Bittermann, and Villamar is silent about the trapezoidal slanted top glass section orientated to be perpendicular to light rays of the sun when the sun is at an equinox position. 
.
Response to Arguments
Applicant’s argument is mainly for the 112(b) rejection that the Board gave as new ground of rejection. No arguments were made in regard to the prior art of rejection, thus, there is no response from the examiner. Note that applicant not only amended the 112(b) issue raised by the Board but also added new claims with new limitation that were not considered in the prior rejection. Thus, applicant’s amendment necessitated a new ground of rejection, and will be made final. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Son T Nguyen/Primary Examiner, Art Unit 3643